Citation Nr: 0303318	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left eye blindness.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  In connection with his appeal 
the veteran testified before the undersigned in October 2002; 
a transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A pre-existing loss of visual acuity in the left eye did 
not increase in severity by reason of superimposed disease or 
injury during active service and the veteran has no other 
left eye disability.

3.  The veteran first demonstrated refractive error of the 
right eye many years after service discharge; such is not a 
disability for VA purposes and the veteran has no acquired 
disability of the right eye.




CONCLUSIONS OF LAW

1.  Left eye blindness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (2 codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  For 
the purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case, the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence considered by VA, and 
the reasons for the determinations made.  In a letter dated 
in June 2001, the veteran was informed of the enactment of 
the VCAA, the information needed from him to enable the RO to 
obtain evidence in support of his claims, the assistance that 
VA would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  In that letter, as 
well as in a letter dated in May 2000, the veteran was 
informed that he should submit medical evidence relevant to 
the nature, onset and etiology of his claimed eye 
disabilities.  The veteran has also been advised as to the 
unavailability of his service records and has been afforded 
opportunity to submit any such records in his possession.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board recognizes that it is presumed that the veteran's 
service records have been lost in the 1973 fire at the 
National Personnel Records Center facility located in 
St. Louis, Missouri.  VA has documented attempts to 
locate/obtain additional records, but searches made through 
official channels have been unsuccessful.  Available post-
service records of treatment for eye complaints have been 
associated with the claims file and the veteran has indicated 
the unavailability of any additional records.  Such records 
reflect no more than congenital/developmental eye disability.  
As such, and based on the lack of either anecdotal or medical 
evidence of any in-service disease process or injury 
affecting either eye, and, in fact, no medical evidence of 
more than congenital eye problems, a medical opinion is not 
indicated in this case.  The Board finally notes that at the 
time of the veteran's October 2002 hearing he was 
specifically afforded an additional period of time in which 
to submit additional private records.  During the hearing 
itself the veteran denied the availability of service 
records.  Moreover, the veteran has since notified VA as to 
the unavailability of records associated with his left eye 
surgery and treatment proximate to discharge.  At that time 
the veteran indicated he had no further evidence to submit.  
Neither the veteran nor his representative has since 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a re-issue of General Counsel 
opinion 01-85 (March 5, 1985).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service records are unavailable, presumed to 
have been lost in a 1973 fire at the NPRC facility located in 
St. Louis, Missouri.  Attempts to locate/obtain the veteran's 
service records, to include from alternate sources, have been 
unsuccessful.  

The veteran first filed an informal claim of entitlement to 
VA compensation benefits in May 1999; on his formal claim, 
received in July 1999, he identified the disabilities for 
which he sought service connection as left eye blindness and 
worsening visual acuity in the right eye.  He identified no 
treatment during service or thereafter, but submitted three 
documents in support of his claim:  a February 1955 statement 
from a physician, Dr. Pang, at the 21st Station Hospital, a 
service discharge record; and, a January 1999 statement from 
M. Biddle, O.D.  

The service discharge record reflects the veteran's in-
service duty assignment as a heavy dump truck driver.  In 
February 1955, Dr. Pang noted that the veteran was blind in 
his left eye.  The veteran had 20/20 vision in his right eye.  
Dr. Pang stated that the veteran should not be placed in a 
military duty that would injure the right eye causing total 
blindness.  Dr. Biddle diagnosed vision loss.  The veteran 
was described as a monocular patient, with light perception 
only in the left eye and with decreased right eye visual 
acuity.  Right eye vision was correctable to 20/40.

In a statement dated in June 2000, the veteran reported that 
he was born with visual acuity in only one eye, his right 
eye.  He indicated that he was drafted and accepted into the 
Army despite his lack of left eye vision and assigned to duty 
as a truck driver.  He indicated that he was currently almost 
blind and that his in-service driving duties worsened his eye 
problems.  He reported that after discharge he had seen a 
physician who had unsuccessfully tried to fix his left eye.  

The veteran testified before the undersigned in October 2002.  
His representative set out a history of the veteran having 
had a lazy eye prior to entry into active service.  The 
veteran indicated that he was accepted into service, but that 
at the time of entrance he was unable to see with his left 
eye.  He described his in-service duties as a truck driver 
and indicated he did a lot of night driver and strained his 
right eye.  He indicated he had seen a physician who was 
going to straighten his left eye in service but that the 
surgery was delayed until after service.  He indicated that a 
physician did do the surgery after service but that it was 
unsuccessful.  The veteran continued to state that he did not 
feel his right eye vision was worse at the time of discharge 
from service, but that over the years it had worsened.  The 
veteran denied any injuries during active service.  He also 
stated he had tried to get his service records but that such 
were unavailable.  



Analysis

The Board first recognizes that there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as this, in which service records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to the left eye, the veteran has consistently 
reported that he had no left eye vision prior to entrance 
into active service.  He has not suggested that any incident 
of service caused such blindness, to include in connection 
with medical evaluation in 1955 (during service), or in 
connection with his VA claim for benefits.  The veteran has 
specifically denied any in-service injury to the left eye, 
and, although he is pursuing a claim for benefits based on 
such eye, has not offered any argument pertinent to how such 
was incurred during or aggravated by service.  Rather, he 
consistently reports only that his left eye blindness existed 
prior to service and has continued.  The 1955 medical 
statement shows that the veteran lacked visual acuity in the 
left eye, as does the 1999 statement from Dr. Biddle.  Based 
on the complete absence of argument or evidence showing that 
left eye blindness did no exist prior to service; the absence 
of any argument or evidence showing any in-service injury to 
the left eye; the absence of any competent evidence of any 
superimposed/acquired disease process affecting the left eye; 
and, the lack of any evidence of a change in the status of 
the veteran's left eye blindness, to include the absence of 
treatment for such for decades after service, see, e.g., 
Maxson v. West, 12 Vet. App. 453 (1999), the Board sees no 
basis for a grant of service connection either by way of 
direct service connection or based on aggravation due to 
superimposed disease or injury.  See 38 C.F.R. §§ 3.303(a), 
(c), (d), 3.306.

Rather, the veteran's aggravation argument appears to refer 
to his current decrease in right eye visual acuity.  In 
effect he argues that due to his pre-existing left eye 
blindness his overall eyesight was strained by reason of in-
service duties.  Although complete service records are not 
available, the 1955 statement from Dr. Pang, offered during 
service, clearly shows the veteran's right eye visual acuity 
was 20/20, without note of any injury or any acquired eye 
disease during active service.  The veteran does not argue 
and there is no evidence of post-service treatment for the 
right eye for decades after service discharge.  Again, the 
veteran has consistently denied any in-service injury or 
disease of the right eye, arguing only that many years after 
service he began to experience a decrease in right eye visual 
acuity.  Consistent with such assertion, he currently 
demonstrates a loss of visual of acuity in the right eye, 
correctable to 20/40.  While the veteran may well believe 
that there is a relationship between service and his current 
right eye visual acuity loss, the fact remains that such loss 
of visual acuity in the right eye is not shown to be other 
than a form of refractive error.  Service connection is not 
appropriate for refractive error of the eye.  38 C.F.R. 
§ 3.303(c).  Absent evidence of an in-service acquired 
disease or injury affecting the right eye, the claim must be 
denied.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the preponderance of the evidence is against the veteran's 
claims, however, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.  


ORDER

Service connection for left eye blindness is denied.

Service connection for a right eye disability is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

